Exhibit 10.2

 

HEALTHEQUITY, INC.

 

WAGEWORKS, INC.

 

2010 EQUITY INCENTIVE PLAN

 

(Amended and Restated in August 2019)

 

1.                                      Purposes of the Plan.  The purposes of
this Plan are:

 

·                                          to attract and retain the best
available personnel for positions of substantial responsibility,

 

·                                          to provide additional incentive to
Employees, Directors and Consultants, and

 

·                                          to promote the success of the
Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock and Restricted Stock Units.

 

The Plan was originally adopted as the WageWorks, Inc. 2010 Equity Incentive
Plan on May 26, 2010, and subsequently amended and restated in April 2013.  Each
of the Plan and certain Restricted Stock Units outstanding thereunder
(the “Rollover Awards”) were assumed in their entirety by HealthEquity, Inc.
pursuant to the Merger Agreement, effective as of the consummation of the
Merger.  All other Awards granted under the Plan were cancelled pursuant to the
Merger Agreement in connection with the Merger.  The Plan was amended and
restated in its present form, effective August 30, 2019 (the “Restatement
Date”), to reflect such assumption of the sponsorship of the Plan and certain
Rollover Awards by HealthEquity, Inc. in connection with the Merger.  The terms
of the Plan as amended and restated herein shall apply to all Rollover Awards,
each granted under the Plan prior to the Restatement Date.  Notwithstanding
anything to the contrary herein, no additional awards may be granted under this
Plan on or after the Restatement Date.

 

2.                                      Definitions.  As used herein, the
following definitions will apply:

 

(a)                                 “Administrator” means the Board or any of
its Committees as will be administering the Plan, in accordance with Section 4
of the Plan.

 

(b)                                 “Applicable Laws” means the requirements
relating to the administration of equity-based awards under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

 

(c)                                  “Award” means, individually or
collectively, a grant under the Plan of Options, Stock Appreciation Rights,
Restricted Stock, or Restricted Stock Units.

 

--------------------------------------------------------------------------------



 

(d)                                 “Award Agreement” means the written or
electronic agreement setting forth the terms and provisions applicable to each
Award granted under the Plan.  The Award Agreement is subject to the terms and
conditions of the Plan.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Change in Control” means the occurrence
of any of the following events:

 

(i)                                     Change in Ownership of the Company.  A
change in the ownership of the Company which occurs on the date that any one
person, or more than one person acting as a group (“Person”), acquires ownership
of the stock of the Company that, together with the stock held by such Person,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company; provided, however, that for purposes of this subsection, the
acquisition of additional stock by any one Person, who, prior to such
acquisition, is considered to own more than fifty percent (50%) of the total
voting power of the stock of the Company will not be considered a Change in
Control; or

 

(ii)                                  Change in Effective Control of the
Company.  If the Company has a class of securities registered pursuant to
Section 12 of the Exchange Act, a change in the effective control of the Company
which occurs on the date that a majority of members of the Board is replaced
during any twelve (12) month period by Directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election.  For purposes of this clause (ii), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or

 

(iii)                               Change in Ownership of a Substantial Portion
of the Company’s Assets.  A change in the ownership of a substantial portion of
the Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions; provided, however, that for purposes
of this subsection (iii), the following will not constitute a change in the
ownership of a substantial portion of the Company’s assets: (A) a transfer to an
entity that is controlled by the Company’s stockholders immediately after the
transfer, or (B) a transfer of assets by the Company to: (1) a stockholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock, (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in this subsection (iii)(B)(3). For purposes of this subsection (iii), gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

 

2

--------------------------------------------------------------------------------



 

For purposes of this Section 2(f), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended.  Any reference to a section of the Code herein will be a
reference to any successor or amended section of the Code.

 

(h)                                 “Committee” means a committee of Directors
or of other individuals satisfying Applicable Laws appointed by the Board, or by
a duly authorized committee of the Board, in accordance with Section 4 hereof.

 

(i)                                     “Common Stock” means the common stock of
the Company.

 

(j)                                    “Company” means (i) effective as of the
Merger, HealthEquity, Inc., a Delaware corporation, or any successor thereto,
and (ii) prior to the Merger WageWorks, Inc., a Delaware corporation, or any
successor thereto.

 

(k)                                 “Consultant” means any person, including an
advisor, engaged by the Company or a Parent or Subsidiary to render services to
such entity.

 

(l)                                     “Determination Date” means the latest
possible date that will not jeopardize the qualification of an Award granted
under the Plan as “performance-based compensation” under Section 162(m) of the
Code.

 

(m)                             “Director” means a member of the Board.

 

(n)                                 “Disability” means total and permanent
disability as defined in Code Section 22(e)(3), provided that in the case of
Awards other than Incentive Stock Options, the Administrator in its discretion
may determine whether a permanent and total disability exists in accordance with
uniform and non-discriminatory standards adopted by the Administrator from time
to time.

 

(o)                                 “Employee” means any person, including
officers and Directors, employed by the Company or any Parent or Subsidiary of
the Company. Neither service as a Director nor

 

3

--------------------------------------------------------------------------------



 

payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.

 

(p)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(q)                                 “Exchange Program” means a program under
which (i) outstanding Awards are surrendered or cancelled in exchange for Awards
of the same type (which may have higher or lower exercise prices and different
terms), Awards of a different type, and/or cash, (ii) Participants would have
the opportunity to transfer any outstanding Awards to a financial institution or
other person or entity selected by the Administrator, and/or (iii) the exercise
price of an outstanding Award is reduced or increased. The Administrator will
determine the terms and conditions of any Exchange Program in its sole
discretion, subject to stockholder approval as set forth in Section 4(b)(vi).
Notwithstanding the preceding, the term Exchange Program does not include any
(i) transfer or other disposition permitted under Section 12, nor (ii) action
described in Section 13(a).

 

(r)                                    “Fair Market Value” means, as of any
date, the value of Common Stock determined as follows:

 

(i)                                     If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the New York Stock Exchange, Nasdaq Global Select Market, the Nasdaq
Global Market or the Nasdaq Capital Market of The Nasdaq Stock Market, its Fair
Market Value will be the closing sales price for such stock (or the closing bid,
if no sales were reported) as quoted on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

(ii)                                  If the Common Stock is regularly quoted by
a recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share will be the mean between the high bid and low asked
prices for the Common Stock on the day of determination (or, if no bids and asks
were reported on that date, as applicable, on the last trading date such bids
and asks were reported), as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

 

(iii)                               For purposes of any Awards granted on the
Registration Date, the Fair Market Value will be the initial price to the public
as set forth in the final prospectus included within the registration statement
in Form S-1 filed with the Securities and Exchange Commission for the initial
public offering of the Company’s Common Stock; or

 

(iv)                              In the absence of an established market for
the Common Stock, the Fair Market Value will be determined in good faith by the
Administrator.

 

Notwithstanding the foregoing, if the determination date for the Fair Market
Value occurs on a weekend or holiday, the Fair Market Value will be the price as
determined in accordance with subsections (i) through (iv) above (as applicable)
on the next business day, unless otherwise determined by the Administrator.

 

(s)                                   “Fiscal Year” means the fiscal year of the
Company.

 

4

--------------------------------------------------------------------------------



 

(t)                                    “Incentive Stock Option” means an Option
that by its terms qualifies and is otherwise intended to qualify as an incentive
stock option within the meaning of Code Section 422 and the regulations
promulgated thereunder.

 

(u)                                 “Merger” means the merger of WageWorks, Inc.
with and into Pacific Merger Sub Inc., a wholly owned subsidiary of
HealthEquity, Inc., effective as of August 30, 2019, in accordance with the
Merger Agreement.

 

(v)                                 “Merger Agreement” means the Agreement and
Plan of Merger, dated June 26, 2019, by and among HealthEquity, Inc., 
WageWorks, Inc., and Pacific Merger Sub Inc., a wholly owned subsidiary of
HealthEquity, Inc.

 

(w)                               “Nonstatutory Stock Option” means an Option
that by its terms does not qualify or is not intended to qualify as an Incentive
Stock Option.

 

(x)                                 “Option” means a stock option granted
pursuant to the Plan.

 

(y)                                 “Outside Director” means a Director who is
not an Employee.

 

(z)                                  “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Code Section 424(e).

 

(aa)                          “Participant” means the holder of an outstanding
Award.

 

(bb)                          “Performance-Based Award” means any Award that is
subject to the terms and conditions set forth in Section 22. All
Performance-Based Awards are intended to qualify as qualified performance-based
compensation under Code Section 162(m).

 

(cc)                            “Performance Goals”  means the goal(s) (or
combined goal(s)) determined by the Administrator (in its discretion) to be
applicable to a Participant with respect to an Award. As determined by the
Administrator, the Performance Goals applicable to an Award may provide for a
targeted level or levels of achievement using one or more of the following
measures: earnings (which may include earnings before interest, taxes,
depreciation and amortization (“EBITDA”), earnings before taxes and net
earnings), earnings per share, gross margin, new product development or
innovation, net income, operating income, quality, operating margin, return on
capital, return on equity, revenue, revenue growth and total stockholder
return.  The Performance Goals may differ from Participant to Participant and
from Award to Award.  Any criteria used may be measured, as applicable, (i) in
absolute terms, (ii) in combination with another Performance Goal or Goals (for
example, but not by way of limitation, as a ratio or matrix), (iii) in relative
terms (including, but not limited to, results for other periods, passage of time
and/or against another company or companies or an index or indices), (iv) on a
per­ share basis, (v) against the performance of the Company as a whole or a
segment of the Company and/or (vi) on a pre-tax or after-tax basis. Prior to the
Determination Date, the Administrator shall determine whether any element(s) or
item(s) shall be included in or excluded from the calculation of any Performance
Goal with respect to any Participants and whether a Performance Goal shall be
measured in accordance with generally accepted accounting principles (“GAAP”) or
a basis other than GAAP.

 

5

--------------------------------------------------------------------------------



 

(dd)                          “Performance Period” means the time period of any
Fiscal Year or such longer period as determined by the Administrator in its sole
discretion during which the performance objectives must be met.

 

(ee)                            “Period of Restriction” means the period during
which the transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture.  Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, the achievement of Performance Goals, or the occurrence
of other events as determined by the Administrator.

 

(ff)                              “Plan” means this 2010 Equity Incentive Plan.

 

(gg)                            “Registration Date” means the effective date of
the first registration statement that is filed by the Company and declared
effective pursuant to Section l2(g) of the Exchange Act, with respect to any
class of the Company’s securities.

 

(hh)                          “Restricted Stock” means Shares issued pursuant to
an Award of Restricted Stock under Section 8 of the Plan, or issued pursuant to
the early exercise of an Option.

 

(ii)                                  “Restricted Stock Unit” means a
bookkeeping entry representing an amount equal to the Fair Market Value of one
Share, granted pursuant to Section 9.  Each Restricted Stock Unit represents an
unfunded and unsecured obligation of the Company.

 

(jj)                                “Rule 16b-3” means Rule 16b-3 of the
Exchange Act or any successor to Rule l 6b-3, as in effect when discretion is
being exercised with respect to the Plan.

 

(kk)                          “Section 16(b)” means Section 16(b) of the
Exchange Act.

 

(ll)                                  “Section 409A” means Section 409A of the
Code, and any proposed temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

 

(mm)                  “Service Provider” means an Employee, Director or
Consultant.

 

(nn)                          “Share” means a share of the Common Stock, as
adjusted in accordance with Section 13 of the Plan.

 

(oo)                          “Stock Appreciation Right” means an Award, granted
alone or in connection with an Option, that pursuant to Section 7 is designated
as a Stock Appreciation Right.

 

(pp)                          “Subsidiary” means a “subsidiary corporation,”
whether now or hereafter existing, as defined in Code Section 424(t).

 

3.                                      Stock Subject to the Plan.

 

(a)                                 Stock Subject to the Plan.  Subject to the
provisions of Section 13 of the Plan, the maximum aggregate number of Shares
that may be subject to Awards and sold under the Plan is 544,089 Shares, which
reflects the Shares issuable pursuant to the Rollover Awards

 

6

--------------------------------------------------------------------------------



 

outstanding as of immediately following the Merger, in each case, as determined
by reference to the “equity award exchange ratio” set forth in the Merger
Agreement.

 

(b)                                 [Reserved]

 

(c)                                  Lapsed Awards.  If an Award expires or
becomes unexercisable without having been exercised in full, is surrendered
pursuant to an Exchange Program, or, with respect to Restricted Stock or
Restricted Stock Units, is forfeited to or repurchased by the Company due to the
failure to vest, the unpurchased Shares (or for Awards other than Options or
Stock Appreciation Rights the forfeited or repurchased Shares) which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated).  With respect to Stock Appreciation Rights,
only Shares actually issued pursuant to a Stock Appreciation Right will cease to
be available under the Plan; all remaining Shares under Stock Appreciation
Rights will remain available for future grant or sale under the Plan (unless the
Plan has terminated).  Shares that have actually been issued under the Plan
under any Award will not be returned to the Plan and will not become available
for future distribution under the Plan; provided, however, that if Shares issued
pursuant to Awards of Restricted Stock or Restricted Stock Units are repurchased
by the Company or are forfeited to the Company due to the failure to vest, such
Shares will become available for future grant under the Plan.  Shares used to
pay the exercise price of an Award or to satisfy the tax withholding obligations
related to an Award will become available for future grant or sale under the
Plan. To the extent an Award under the Plan is paid out in cash rather than
Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan.  Notwithstanding the foregoing and,
subject to adjustment as provided in Section 13, the maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in Section 3(a), plus, to the extent allowable
under Code Section 422 and the Treasury Regulations promulgated thereunder, any
Shares that become available for issuance under the Plan pursuant to Sections
3(b) and 3(c).

 

(d)                                 Share Reserve. The Company, during the term
of this Plan, will at all times reserve and keep available such number of Shares
as will be sufficient to satisfy the requirements of the Plan.

 

4.                                      Administration of the Plan.

 

(a)                                 Procedure.

 

(i)                                     Multiple Administrative Bodies. 
Different Committees with respect to different groups of Service Providers may
administer the Plan.

 

(ii)                                  Section 162(m).  To the extent that the
Administrator determines it to be desirable to qualify Awards granted hereunder
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two (2) or more “outside
directors” within the meaning of Section 162(m) of the Code.

 

(iii)                               Rule 16b-3.  To the extent desirable to
qualify transactions hereunder as exempt under Rule16b-3, the transactions
contemplated hereunder will be structured to satisfy the requirements for
exemption under Rule 16b-3.

 

7

--------------------------------------------------------------------------------



 

(iv)                              Other Administration.  Other than as provided
above, the Plan will be administered by (A) the Board or (B) a Committee, which
Committee will be constituted to satisfy Applicable Laws.

 

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator will have the
authority, in its discretion:

 

(i)                                     to determine the Fair Market Value;

 

(ii)                                  to select the Service Providers to whom
Awards may be granted hereunder;

 

(iii)                               to determine the number of Shares to be
covered by each Award granted hereunder;

 

(iv)                              to approve forms of Award Agreements for use
under the Plan;

 

(v)                                 to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Award granted hereunder. Such
terms and conditions include, but are not limited to, the exercise price, the
time or times when Awards may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Administrator will determine;

 

(vi)                              to institute and determine the terms and
conditions of an Exchange Program, provided that the Administrator shall not
implement an Exchange Program without the approval of the holders of a majority
of the Shares that are present in person or by proxy and entitled to vote at any
Annual or Special Meeting of Stockholders of the Company;

 

(vii)                           to construe and interpret the terms of the Plan
and Awards granted pursuant to the Plan;

 

(viii)                        to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans established for the purpose of satisfying applicable foreign laws
and/or for qualifying for favorable tax treatment under applicable foreign laws;

 

(ix)                              to modify or amend each Award (subject to
Section 18(c) of the Plan), including but not limited to the discretionary
authority to extend the post-termination exercisability period of Awards and to
extend the maximum term of an Option (subject to Section 6(d));

 

(x)                                 to allow Participants to satisfy withholding
tax obligations in a manner prescribed in Section 14;

 

(xi)                              to authorize any person to execute on behalf
of the Company any instrument required to effect the grant of an Award
previously granted by the Administrator;

 

8

--------------------------------------------------------------------------------



 

(xii)                           to allow a Participant to defer the receipt of
the payment of cash or the delivery of Shares that otherwise would be due to
such Participant under an Award; and

 

(xiii)                        to make all other determinations deemed necessary
or advisable for administering the Plan.

 

(c)                                  Effect of Administrator’s Decision.  The
Administrator’s decisions, determinations and interpretations will be final and
binding on all Participants and any other holders of Awards and shall be given
the maximum deference permitted by law.

 

5.                                      Eligibility.  Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, and Restricted Stock Units
may be granted to Service Providers. Incentive Stock Options may be granted only
to Employees.

 

6.                                      Stock Options.

 

(a)                                 Grant of Options.  Subject to the terms and
provisions of the Plan, the Administrator, at any time and from time to time,
may grant Options in such amounts as the Administrator, in its sole discretion,
will determine.

 

(b)                                 Option Agreement.  Each Award of an Option
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Option, the number of Shares subject to the Option, the exercise
restrictions, if any, applicable to the Option, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.

 

(c)                                  Limitations.

 

(i)                                     Each Option will be designated in the
Award Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option. Notwithstanding such designation, however, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds one hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(c), Incentive Stock
Options will be taken into account in the order in which they were granted, the
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted, and calculation will be performed in
accordance with Code Section 422 and Treasury Regulations promulgated
thereunder.

 

(ii)                                  The Administrator will have complete
discretion to determine the number of Shares subject to an Option granted to any
Participant, provided that, subject to the provisions of Section 14, during any
Fiscal Year, the number of Shares covered by Options granted to any one Service
Provider will not exceed more than 1,000,000 Shares; provided, however, that in
connection with his or her initial service, a Service Provider may be granted
Options covering up to an additional 500,000 Shares in the Fiscal Year in which
his or her service as a Service Provider first commences.

 

(d)                                 Term of Option.  The term of each Option
will be stated in the Award Agreement; provided, however, that the term will be
no more than ten (10) years from the date of

 

9

--------------------------------------------------------------------------------



 

grant thereof.  In the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

 

(e)                                  Option Exercise Price and Consideration.

 

(i)                                     Exercise Price.  The per Share exercise
price for the Shares to be issued pursuant to the exercise of an Option will be
determined by the Administrator, but will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. In addition, in
the case of an Incentive Stock Option granted to an Employee who owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
will be no less than one hundred ten percent (110%) of the Fair Market Value per
Share on the date of grant.  Notwithstanding the foregoing provisions of this
Section 6(e)(i), Options may be granted with a per Share exercise price of less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant pursuant to a transaction described in, and in a manner consistent
with, Code Section 424(a).

 

(ii)                                  Waiting Period and Exercise Dates.  At the
time an Option is granted, the Administrator will fix the period within which
the Option may be exercised and will determine any conditions that must be
satisfied before the Option may be exercised.

 

(iii)                               Form of Consideration.  The Administrator
will determine the acceptable form of consideration for exercising an Option,
including the method of payment. In the case of an Incentive Stock Option, the
Administrator will determine the acceptable form of consideration at the time of
grant. Such consideration may consist entirely of: (1) cash; (2) check;
(3) other Shares, provided that such Shares have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
such Option will be exercised and provided further that accepting such Shares
will not result in any adverse accounting consequences to the Company, as the
Administrator determines in its sole discretion; (4) consideration received by
the Company under a broker-assisted (or other) cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan; (5) by net exercise, (6) such other consideration and method of
payment for the issuance of Shares to the extent permitted by Applicable Laws,
or (7) any combination of the foregoing methods of payment. In making its
determination as to the type of consideration to accept, the Administrator will
consider if acceptance of such consideration may be reasonably expected to
benefit the Company.

 

(f)                                   Exercise of Option.

 

(i)                                     Procedure for Exercise; Rights as a
Stockholder.  Any Option granted hereunder will be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the Award Agreement.  An Option may not be
exercised for a fraction of a Share.

 

An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person

 

10

--------------------------------------------------------------------------------



 

entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised (together with applicable tax
withholding).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.

 

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

(ii)                                  Termination of Relationship as a Service
Provider.  If a Participant ceases to be a Service Provider, other than upon the
Participant’s termination as the result of the Participant’s death, Disability
or termination for Cause (as such term is defined in the Award Agreement), the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement) to the extent that
the Option is vested on the date of termination.  In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for ninety (90)
days following the Participant’s termination.  Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan.  If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.

 

(iii)                               Disability of Participant.  If a Participant
ceases to be a Service Provider as a result of the Participant’s Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement) to the extent the
Option is vested on the date of termination. In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for one hundred
eighty (180) days following the Participant’s termination.  Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan.  If after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.

 

(iv)                              Death of Participant.  If a Participant dies
while a Service Provider, the Option may be exercised within such period of time
as is specified in the Award Agreement (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement) to
the extent that the Option is vested on the date of death, by the Participant’s

 

11

--------------------------------------------------------------------------------



 

designated beneficiary, provided such beneficiary has been designated prior to
the Participant’s death in a form acceptable to the Administrator.  If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the Option is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution.  In the absence of a
specified time in the Award Agreement, the Option will remain exercisable for
one hundred eighty (180) days following the Participant’s death.  Unless
otherwise provided by the Administrator, if at the time of death Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will immediately revert to the Plan.  If the Option is not
so exercised within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

 

(v)                                 Termination for Cause.  Except as explicitly
provided in the Award Agreement or as determined by the Administrator, if a
Participant ceases to be a Service Provider as a result of the Participant’s
termination for Cause (as such term is defined in the Award Agreement),
Participant’s Options, whether vested or unvested, will terminate immediately
upon such termination and the Participant will be prohibited from exercising his
or her Option from and after the date of such termination.  Unless otherwise
provided by the Administrator, the Shares covered by the Option, whether vested
or unvested, will revert to the Plan on the date of such termination for Cause.

 

7.                                      Stock Appreciation Rights.

 

(a)                                 Grant of Stock Appreciation Rights.  Subject
to the terms and conditions of the Plan, a Stock Appreciation Right may be
granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.

 

(b)                                 Number of Shares.  The Administrator will
have complete discretion to determine the number of Shares subject to any Award
of Stock Appreciation Rights, provided that, subject to the provisions of
Section 13, during any Fiscal Year, the number of Shares covered by Stock
Appreciation Rights granted to any one Service Provider will not exceed more
than 500,000 Shares; provided, however, that in connection with his or her
initial service, a Service Provider may be granted Stock Appreciation Rights
covering up to an additional 250,000 Shares in the Fiscal Year in which his or
her service as a Service Provider first commences.

 

(c)                                  Exercise Price and Other Terms.  The per
Share exercise price for the Shares that will determine the amount of the
payment to be received upon exercise of a Stock Appreciation Right as set forth
in Section 7(f) will be determined by the Administrator and will be no less than
one hundred percent (100%) of the Fair Market Value per Share on the date of
grant.  Otherwise, the Administrator, subject to the provisions of the Plan,
will have complete discretion to determine the terms and conditions of Stock
Appreciation Rights granted under the Plan.

 

(d)                                 Stock Appreciation Right Agreement.  Each
Stock Appreciation Right grant will be evidenced by an Award Agreement that will
specify the exercise price, the term of the Stock Appreciation Right, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.

 

12

--------------------------------------------------------------------------------



 

(e)                                  Expiration of Stock Appreciation Rights.  A
Stock Appreciation Right granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement Notwithstanding the foregoing, the rules of
Section 6(d) relating to the maximum term and Section 6(f) relating to exercise
also will apply to Stock Appreciation Rights.

 

(f)                                   Payment of Stock Appreciation Right
Amount.  Upon exercise of a Stock Appreciation Right, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i)                                     The difference between the Fair Market
Value of a Share on the date of exercise over the exercise price; times

 

(ii)                                  The number of Shares with respect to which
the Stock Appreciation Right is exercised.

 

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

8.                                      Restricted Stock.

 

(a)                                 Grant of Restricted Stock.  Subject to the
terms and provisions of the Plan, the Administrator, at any time and from time
to time, may grant Shares of Restricted Stock to Service Providers in such
amounts as the Administrator, in its sole discretion, will determine, provided,
that subject to the provisions of Section 13, during any Fiscal Year, the number
of Shares of Restricted Stock granted to any one Service Provider will not
exceed more than 500,000 Shares; provided, however, that in connection with his
or her initial service, a Service Provider may be granted an additional 250,000
Shares of Restricted Stock in the Fiscal Year in which his or her service as a
Service Provider first commences.

 

(b)                                 Restricted Stock Agreement.  Each Award of
Restricted Stock will be evidenced by an Award Agreement that will specify the
Period of Restriction, the number of Shares granted, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.  Unless
the Administrator determines otherwise, the Company as escrow agent will hold
Shares of Restricted Stock until the restrictions on such Shares have lapsed.

 

(c)                                  Transferability.  Except as provided in
this Section 8 or as the Administrator determines, Shares of Restricted Stock
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

 

(d)                                 Other Restrictions.  The Administrator, in
its sole discretion, may impose such other restrictions on Shares of Restricted
Stock as it may deem advisable or appropriate.

 

(i)                                     General Restrictions.  The Administrator
may set restrictions based upon continued employment or service, the achievement
of specific performance objectives (Company-wide, departmental, divisional,
business unit, or individual), applicable federal or state securities laws, or
any other basis determined by the Administrator in its discretion.

 

13

--------------------------------------------------------------------------------



 

(ii)                                  Section 162(m) Performance Restrictions. 
For purposes of qualifying grants of Restricted Stock as “performance-based
compensation” under Section 162(m) of the Code, the Administrator, in its
discretion, may set restrictions based upon the achievement of Performance
Goals.  The Performance Goals shall be set by the Administrator on or before the
Determination Date.  In granting Restricted Stock which is intended to qualify
under Section 162(m) of the Code, the Administrator shall follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Restricted Stock under Section 162(m) of the Code (e.g., in
determining the Performance Goals and certifying in writing whether the
applicable Performance Goals have been achieved after the completion of the
applicable Performance Period).

 

(e)                                  Removal of Restrictions.  Except as
otherwise provided in this Section 8, Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan will be released from escrow as soon
as practicable after the last day of the Period of Restriction or at such other
time as the Administrator may determine.  The Administrator, in its discretion,
may accelerate the time at which any restrictions will lapse or be removed.

 

(f)                                   Voting Rights.  During the Period of
Restriction, Service Providers holding Shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those Shares, unless
the Administrator determines otherwise.

 

(g)                                  Dividends and Other Distributions.  During
the Period of Restriction, Service Providers holding Shares of Restricted Stock
will be entitled to receive all dividends and other distributions paid with
respect to such Shares, unless the Administrator provides otherwise. If any such
dividends or distributions are paid in Shares, the Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.

 

(h)                                 Return of Restricted Stock to Company.  On
the date set forth in the Award Agreement, the Restricted Stock for which
restrictions have not lapsed will revert to the Company and again will become
available for grant under the Plan.

 

9.                                      Restricted Stock Units.

 

(a)                                 Grant.  Subject to the terms and provisions
of the Plan, the Administrator, at any time and from time to time, may grant
Restricted Stock Units to Service Providers in such amounts as the
Administrator, in its sole discretion, will determine; provided, that subject to
the provisions of Section 13, during any Fiscal Year, the number of Restricted
Stock Units granted to any one Service Provider will not exceed more than
500,000; provided, however, that in connection with his or her initial service,
a Service Provider may be granted an additional 250,000 Restricted Stock Units
in the Fiscal Year in which his or her service as a Service Provider first
commences. After the Administrator determines that it will grant Restricted
Stock Units, it will advise the Participant in an Award Agreement of the terms,
conditions, and restrictions related to the grant, including the number of
Restricted Stock Units.

 

14

--------------------------------------------------------------------------------



 

(b)                                 Vesting Criteria and Other Terms.  The
Administrator will set vesting criteria in its discretion, which, depending on
the extent to which the criteria are met, will determine the number of
Restricted Stock Units that will be paid out to the Participant.

 

(i)                                     General Restrictions.  The Administrator
may set vesting criteria based upon the achievement of specific performance
objectives (Company-wide, departmental, divisional, business unit, or individual
goals (including, but not limited to, continued employment or service)),
applicable federal or state securities laws, or any other basis determined by
the Administrator in its discretion.

 

(ii)                                  Section 162(m) Performance Restrictions. 
For purposes of qualifying grants of Restricted Stock Units as
“performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals.  The Performance Goals shall be set by the
Administrator on or before the Determination Date.  In granting Restricted Stock
Units that are intended to qualify under Section 162(m) of the Code, the
Administrator shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Restricted Stock
Units under Section 162(m) of the Code (e.g., in determining the Performance
Goals and certifying in writing whether the applicable Performance Goals have
been achieved after the completion of the applicable Performance Period).

 

(c)                                  Earning Restricted Stock Units.  Upon
meeting the applicable vesting criteria, the Participant will be entitled to
receive a payout as determined by the Administrator.  Notwithstanding the
foregoing, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.

 

(d)                                 Form and Timing of Payment.  Payment of
earned Restricted Stock Units will be made as soon as practicable after the
date(s) determined by the Administrator and set forth in the Award Agreement. 
The Administrator, in its sole discretion, may settle earned Restricted Stock
Units in cash, Shares, or a combination of both.

 

(e)                                  Cancellation.  On the date set forth in the
Award Agreement, all unearned Restricted Stock Units will be forfeited to the
Company.

 

10.                               Compliance With Code Section 409A.  Awards
will be designed and operated in such a manner that they are either exempt from
the application of, or comply with, the requirements of Code Section 409A such
that the grant, payment, settlement or deferral will not be subject to the
additional tax or interest applicable under Code Section 409A, except as
otherwise determined in the sole discretion of the Administrator.  The Plan and
each Award Agreement under the Plan is intended to meet the requirements of Code
Section 409A and will be construed and interpreted in accordance with such
intent, except as otherwise determined in the sole discretion of the
Administrator.  To the extent that an Award or payment, or the settlement or
deferral thereof, is subject to Code Section 409A the Award will be granted,
paid, settled or deferred in a manner that will meet the requirements of Code
Section 409A, such that the grant, payment, settlement or deferral will not be
subject to the additional tax or interest applicable under Code Section 409A.

 

15

--------------------------------------------------------------------------------



 

11.                               Leaves of Absence/Transfer Between Locations. 
Unless the Administrator provides otherwise, vesting of Awards granted hereunder
will be suspended during any unpaid leave of absence.  A Participant will not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, or any Subsidiary.  For purposes of Incentive Stock
Options, no such leave may exceed three (3) months, unless reemployment upon
expiration of such leave is guaranteed by statute or contract.  If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then six (6) months following the first (1st) day of such leave, any
Incentive Stock Option held by the Participant will cease to be treated as an
Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option.

 

12.                               Transferability of Awards.  Unless determined
otherwise by the Administrator, Awards may not be sold, pledged, assigned,
hypothecated, or otherwise transferred in any manner other than by will or by
the laws of descent and distribution, and may be exercised, during the lifetime
of the Participant, only by the Participant.  If the Administrator makes an
Award transferable, such Award will contain such additional terms and conditions
as the Administrator deems appropriate.

 

13.                               Adjustments; Dissolution or Liquidation;
Merger or Change in Control.

 

(a)                                 Adjustments.  In the event that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs,
the Administrator, in order to prevent diminution or enlargement of the benefits
or potential benefits intended to be made available under the Plan, will adjust
the number and class of Shares that may be delivered under the Plan and/or the
number, class, and price of Shares covered by each outstanding Award and the
numerical Shares limits in Section 3 of the Plan, and the per person numerical
Share limits in Sections 6(c)(ii), 7(b), 8(a), and 9(a).

 

(b)                                 Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, the Administrator will
notify each Participant as soon as practicable prior to the effective date of
such proposed transaction.  To the extent it has not been previously exercised,
an Award will terminate immediately prior to the consummation of such proposed
action.

 

(c)                                  Merger or Change in Control.  In the event
of a merger or Change in Control, each outstanding Award will be treated as the
Administrator determines (subject to the provisions of the proceeding paragraph)
without a Participant’s consent, including, without limitation, that (i) Awards
will be assumed, or substantially equivalent Awards will be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof) with appropriate
adjustments as to the number and kind of shares and prices; (ii) upon written
notice to a Participant, that the Participant’s Awards will terminate upon or
immediately prior to the consummation of such merger or Change in Control;
(iii) outstanding Awards will vest and become exercisable, realizable, or
payable, or restrictions applicable to an Award will lapse, in whole or in part
prior to or upon consummation of such merger or Change in Control, and, to the
extent the Administrator

 

16

--------------------------------------------------------------------------------



 

determines, terminate upon or immediately prior to the effectiveness of such
merger or Change in Control; (iv) (A) the termination of an Award in exchange
for an amount of cash and/or property, if any, equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Participant’s rights as of the date of the occurrence of the transaction (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction the Administrator determines in good faith that no amount would have
been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment), or (B) the replacement of such Award with other rights or property
selected by the Administrator in its sole discretion; or (v) any combination of
the foregoing. In taking any of the actions permitted under this subsection
13(c), the Administrator will not be obligated to treat all Awards, all Awards
held by a Participant, or all Awards of the same type, similarly.

 

In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise all of his or her outstanding Options and Stock Appreciation
Rights, including Shares as to which such Awards would not otherwise be vested
or exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions met. 
In addition, if an Option or Stock Appreciation Right is not assumed or
substituted in the event of a merger or Change in Control, the Administrator
will notify the Participant in writing or electronically that the Option or
Stock Appreciation Right will be exercisable for a period of time determined by
the Administrator in its sole discretion, and the Option or Stock Appreciation
Right will terminate upon the expiration of such period.

 

For the purposes of this subsection 13(c), an Award will be considered assumed
if, following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
Stock Appreciation Right or upon the payout of a Restricted Stock Unit, for each
Share subject to such Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control.

 

Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

17

--------------------------------------------------------------------------------



 

Notwithstanding anything in this Section 13(c) to the contrary, if a payment
under an Award Agreement is subject to Code Section 409A and if the change in
control definition contained in the Award Agreement does not comply with the
definition of “change of control” for purposes of a distribution under Code
Section 409A, then any payment of an amount that is otherwise accelerated under
this Section will be delayed until the earliest time that such payment would be
permissible under Code Section 409A without triggering any penalties applicable
under Code Section 409A.

 

(d)                                 Outside Director Awards.  With respect to
Awards granted to an Outside Director that are assumed or substituted for, if
the Participant ceases to be a director of the Company immediately prior to or
on the closing of the merger or Change in Control or within twelve (12) months
following the merger or Change in Control, then, as of the date of such
cessation of the Participant’s status as a director of the Company, the
Participant will fully vest in and have the right to exercise Options and/or
Stock Appreciation Rights as to all of the Shares underlying such Award,
including those Shares which would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse and any
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions met. 
For purposes of this subsection (d), the term “Company” will include any
successor to the Company as a result of such merger or Change in Control.

 

14.                               Tax Withholding.

 

(a)                                 Withholding Requirements.  Prior to the
delivery of any Shares or cash pursuant to an Award (or exercise thereof) or
such earlier time as any tax withholding obligations are due, the Company will
have the power and the right to deduct or withhold, or require a Participant to
remit to the Company, an amount sufficient to satisfy federal, state, local,
foreign or other taxes (including the Participant’s FICA obligation) required to
be withheld with respect to such Award (or exercise thereof).

 

(b)                                 Withholding Arrangements.  The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit a Participant to satisfy such tax
withholding obligation, in whole or in part by (without limitation) (i) paying
cash, (ii) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum statutory amount required to be
withheld, (iii) delivering to the Company already-owned Shares having a Fair
Market Value equal to the statutory amount required to be withheld, provided the
delivery of such Shares will not result in any adverse accounting consequences,
as the Administrator determines in its sole discretion, or (iv) selling a
sufficient number of Shares otherwise deliverable to the Participant through
such means as the Administrator may determine in its sole discretion (whether
through a broker or otherwise) equal to the amount required to be withheld.  The
amount of the withholding requirement will be deemed to include any amount which
the Administrator agrees may be withheld at the time the election is made, not
to exceed the amount determined by using the maximum federal, state or local
marginal income tax rates applicable to the Participant with respect to the
Award on the date that the amount of tax to be withheld is to be determined. 
The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.

 

18

--------------------------------------------------------------------------------



 

15.                               No Effect on Employment or Service.  Neither
the Plan nor any Award will confer upon a Participant any right with respect to
continuing the Participant’s relationship as a Service Provider with the
Company, nor will they interfere in any way with the Participant’s right or the
Company’s right to terminate such relationship at any time, with or without
cause, to the extent permitted by Applicable Laws.

 

16.                               Date of Grant.  The date of grant of an Award
will be, for all purposes, the date on which the Administrator makes the
determination granting such Award, or such other later date as is determined by
the Administrator.  Notice of the determination will be provided to each
Participant within a reasonable time after the date of such grant.

 

17.                               Term of Plan.  Subject to Section 21 of the
Plan, the Plan will become effective upon its adoption by the Board. Unless
sooner terminated under Section 18, it will continue in effect for a term of ten
(10) years from the date of its initial adoption by the Board.

 

18.                               Amendment and Termination of the Plan.

 

(a)                                 Amendment and Termination.  The
Administrator may at any time amend, alter, suspend or terminate the Plan.

 

(b)                                 Stockholder Approval.  The Company will
obtain stockholder approval of any Plan amendment to the extent necessary and
desirable to comply with Applicable Laws.

 

(c)                                  Effect of Amendment or Termination.  No
amendment, alteration, suspension or termination of the Plan will impair the
rights of any Participant, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company.  Termination of the Plan will not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

 

19.                               Conditions Upon Issuance of Shares.

 

(a)                                 Legal Compliance.  Shares will not be issued
pursuant to the exercise of an Award unless the exercise of such Award and the
issuance and delivery of such Shares will comply with Applicable Laws and will
be further subject to the approval of counsel for the Company with respect to
such compliance.

 

(b)                                 Investment Representations.  As a condition
to the exercise of an Award, the Company may require the person exercising such
Award to represent and warrant at the time of any such exercise that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

 

20.                               Inability to Obtain Authority.  The inability
of the Company to obtain authority from any regulatory body having jurisdiction
or to complete or comply with the requirements of any registration or other
qualification of the Shares under any state, federal or foreign law or under the
rules and regulations of the Securities and Exchange Commission, the stock
exchange on which Shares of the same class are then listed, or any other
governmental or regulatory body, which

 

19

--------------------------------------------------------------------------------



 

authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable to the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.

 

21.                               [Reserved.]

 

22.                               Terms and Conditions of Any Performance-Based
Award.

 

(a)                                 Purpose.  The purpose of this Section 22 is
to provide the Administrator the ability to qualify Awards (other than Options
and Stock Appreciation Rights) that are granted pursuant to the Plan as
qualified performance-based compensation under Section 162(m) of the Code. If
the Administrator, in its discretion, decides to grant a Performance-Based Award
subject to Performance Goals to a Service Provider who would be considered a
“covered employee” within the meaning of Section 162(m) of the Code
(hereinafter, a “Covered Employee”), the provisions of this Section 22 will
control over any contrary provision in the Plan; provided, however, that the
Administrator may in its discretion grant Awards to such Covered Employees that
are based on Performance Goals or other specific criteria or goals but that do
not satisfy the requirements of this Section 22.

 

(b)                                 Applicability.  This Section 22 will apply
to those Covered Employees who are selected by the Administrator to receive any
Award subject to Performance Goals.  The designation of a Covered Employee as
being subject to Section 162(m) of the Code will not in any manner entitle the
Covered Employee to receive an Award under the Plan. Moreover, designation of a
Covered Employee subject to Section 162(m) of the Code for a particular
Performance Period will not require designation of such Covered Employee in any
subsequent Performance Period and designation of one Covered Employee will not
require designation of any other Covered Employee in such period or in any other
period.

 

(c)                                  Procedures with Respect to Performance
Based Awards.  To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m) of the Code, with respect to any
Award granted subject to Performance Goals, no later than the Determination
Date, the Administrator will, in writing, (i) designate one or more Participants
who are Covered Employees, (ii) select the Performance Goals applicable to the
Performance Period, (iii) establish the Performance Goals, and amounts or
methods of computation of such Awards, as applicable, which may be earned for
such Performance Period, and (iv) specify the relationship between Performance
Goals and the amounts or methods of computation of such Awards, as applicable,
to be earned by each Covered Employee for such Performance Period. Following the
completion of each Performance Period, the Administrator will certify in writing
whether the applicable Performance Goals have been achieved for such Performance
Period. In determining the amounts earned by a Covered Employee, the
Administrator will have the right to reduce or eliminate (but not to increase)
the amount payable at a given level of performance to take into account
additional factors that the Administrator may deem relevant to the assessment of
individual or corporate performance for the Performance Period.

 

(d)                                 Payment of Performance Based Awards.  Unless
otherwise provided in the applicable Award Agreement, a Covered Employee must be
employed by the Company or a

 

20

--------------------------------------------------------------------------------



 

Related Entity on the day a Performance-Based Award for such Performance Period
is paid to the Covered Employee.  Furthermore, a Covered Employee will be
eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved,
unless otherwise permitted by Section 162(m) of the Code and determined by the
Administrator.

 

(e)                                  Additional Limitations.  Notwithstanding
any other provision of the Plan, any Award which is granted to a Covered
Employee and is intended to constitute qualified performance based compensation
under Section 162(m) of the Code will be subject to any additional limitations
set forth in the Code (including any amendment to Section 162(m)) or any
regulations and ruling issued thereunder that are requirements for qualification
as qualified performance-based compensation as described in Section 162(m) of
the Code, and the Plan will be deemed amended to the extent necessary to conform
to such requirements.

 

23.                               Outside Director Award Limitations.  No
Outside Director may be granted in any Fiscal Year, Awards covering more than
200,000 Shares, increased to 220,000 Shares in the Fiscal Year of his or her
initial service as an Outside Director.  Any Awards granted to an individual
while he or she was an Employee, or while he or she was a Consultant but not an
Outside Director, shall not count for purposes of this limitation.

 

24.                               Impact of Merger.  For the avoidance of doubt,
the terms of the Plan in effect immediately prior to the Merger shall apply to
each Rollover Award, as each such Award has been amended pursuant to the terms
of the Merger Agreement; provided, however, that effective immediately after the
Merger, references to the term “Company” or “WageWorks, Inc.” (or words of
similar meaning) in any Award Agreement relating to such Rollover Award shall
mean “HealthEquity, Inc.”

 

*                                        
*                                         *

 

21

--------------------------------------------------------------------------------